 Case 8:18-ap-01112-SC         Doc 32 Filed 12/10/18 Entered 12/10/18 14:43:32             Desc
                                 Main Document Page 1 of 2


1

2
                                                                  FILED & ENTERED
3

4                                                                      DEC 10 2018
5
                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                  Central District of California
6                                                                 BY nbolte     DEPUTY CLERK


7

8                              UNITED STATES BANKRUPTCY COURT

9               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10

11

12   In re DU SIK KANG,                               Case No.: 8:17-bk-12746-SC

13                Debtor.                             Chapter 7

14                                                    Adversary Proceeding: 8:18-ap-01112-SC

15   JEFFREY I. GOLDEN, CHAPTER 7                     Hon. Scott C. Clarkson
     TRUSTEE,
16
                  Plaintiff,                          ORDER APPROVING STIPULATION
17                                                    FOR WELLS FARGO BANK, N.A. TO
     v.                                               WITHDRAW ITS MOTION TO DISMISS
18                                                    PLAINTIFF’S FIRST AMENDED
     IK SOO BANG, an individual; HYE YOUNG
19   BANG, an individual; and IK SOO BANG, HYE        COMPLAINT
     YOUNG BANG, as trustees of the BANG
20   IRREVOCABLE TRUST; and WELLS FARGO
     & COMPANY, A CALIFORNIA
21   CORPORATION,

22                Defendants.

23

24

25

26
27

28
                                                  1
     ORDER APPROVING STIPULATION TO WITHDRAW DEFENDANT WELLS FARGO BANK, N.A.’S MOTION TO DISMISS
                                  PLAINTIFF’S FIRST AMENDED COMPLAINT
 Case 8:18-ap-01112-SC           Doc 32 Filed 12/10/18 Entered 12/10/18 14:43:32             Desc
                                   Main Document Page 2 of 2


1           The Court, having considered the joint stipulation (“Stipulation”) submitted by plaintiff

2    Jeffrey I. Golden, Chapter 7 Trustee (“Trustee” or “Plaintiff”) and defendant Wells Fargo Bank,

3    N.A. (“Wells Fargo” or “Defendant”), for Wells Fargo to withdraw its (1) Motion to Dismiss

4    Plaintiff’s First Amended Complaint, and (2) Request for Judicial Notice [Docket Nos. 27-28], and

5    good cause appearing,

6           IT IS HEREBY ORDERED THAT:

7           1.     Wells Fargo’s Motion and all supporting documents are withdrawn.

8           2.     The December 19, 2018 hearing date on the Motion is vacated.

9           3.     The Trustee shall not request or enter any default against Wells Fargo.

10          IT IS SO ORDERED.

11

12

13

14

15

16

17

18

19
20

21

22

23

24     Date: December 10, 2018

25

26
27

28
                                                       2
     ORDER APPROVING STIPULATION TO WITHDRAW DEFENDANT WELLS FARGO BANK, N.A.’S MOTION TO DISMISS
                                  PLAINTIFF’S FIRST AMENDED COMPLAINT
